Citation Nr: 1754260	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC), based on service connection for the cause of the Veteran's death. 

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.  He died in August 2012, and the Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this case was subsequently transferred to the RO in Houston, Texas. 

In July 2017, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Appellant has initiated a claim for entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  She also claims entitlement to accrued benefits.  Initially, the Board notes the Appellant has been properly acknowledged as the surviving spouse of the Veteran, and as such, would be entitled to such benefits under 38 C.F.R. § 3.10.  As such, the issue that must be determined is whether DIC or accrued benefits are warranted in this case.  

Relevant Legal Criteria

Dependency and indemnity compensation benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.5, 3.312. 

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.

If a Nehmer class member entitled to retroactive benefits dies prior to receiving payment of such benefits, VA shall pay such unpaid retroactive benefits to the surviving spouse.  The provisions of 38 U.S.C. 5121(c) and §3.1000(c) requiring survivors to file claims for accrued benefits do not apply to payments of accrued benefits under the Nehmer provisions.  See 38 C.F.R. § 3.816(f)

Pertinent Facts

The evidence indicates the Veteran died of "cardiopulmonary arrest."  Cardiac arrest, also referred to as cardiopulmonary arrest or circulatory arrest, indicates a sudden stop in blood circulation due to failure of the heart to pump blood.  Though cardiopulmonary arrest is different from myocardial infarction or heart attack, a cardiopulmonary arrest may be caused by a heart attack.  Importantly, the evidence indicates the Veteran served in the Republic of Vietnam, and in the October 2012 rating decision at issue, the RO conceded the Veteran's in-service exposure to herbicide agents.  Pursuant to 38 C.F.R. § 3.309, service connection will be established for ischemic heart disease if a veteran was exposed to an herbicide agent during active military service.  That regulation defines ischemic heart disease to include acute, subacute, and old myocardial infarction.  

As such, service connection for the cause of the Veteran's death may be established in this case if the evidence indicates his death was as likely as not the result of a myocardial infarction which consequently resulted in his cardiopulmonary arrest.  Of importance, the Board observes the Veteran's outpatient treatment notes from the Houston VAMC and Beaumont Outpatient Clinic show he had a long standing history of hyperlipidemia (high cholesterol) prior to his death.  High cholesterol is a known cause for the development of arterial ischemia.  Further, the evidence also indicates the Veteran suffered a cerebrovascular accident (stroke) in March 2009.  At that time a chest radiograph revealed atherosclerotic changes in the aorta.  

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case the Veteran had confirmed service in Vietnam, and his exposure to Agent Orange has been conceded.  The evidence also shows he had a lengthy history of high cholesterol, and had suffered a stroke caused by atherosclerotic clogging in 2009, both of which evidence a strong likelihood the Veteran was afflicted by arterial ischemia.  The Veteran died in October 2012 as a result of cardiopulmonary arrest, which is known to be caused by myocardial infarctions.  Based on the foregoing, the Board finds sufficient evidence to obtain a comprehensive medical opinion from a cardiac specialist in this case.  

On remand, relevant outstanding medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records, to specifically include all of the Veteran's VA outpatient treatment records and any private treatment records not presently associated with the record.  If any requested records are not available, the record should be annotated to reflect such and the Appellant notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, obtain a VA medical opinion from a Cardiologist with sufficient expertise to address the etiology of the Veteran's cardiopulmonary arrest.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a comprehensive review of the relevant records and lay statements, the examiner should address the following questions:  

a)  Please state whether the Veteran's cardiopulmonary arrest was at least as likely as not (a 50 percent probability or greater) caused by a myocardial infarction; and  

b)  Please also state whether there was sufficient evidence to warrant a diagnosis of ischemic heart disease in the years preceding the Veteran's death, and if so, please indicate the date this diagnosis was warranted.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's lengthy history of hyperlipidemia, as well as his March 2009 cerebrovascular accident with evidence of aortic atherosclerotic changes shown at that time.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Finally, undertake any other indicated development, and then readjudicate the issues on appeal.  In this respect, the issue of entitlement to accrued benefits should be specifically addressed under the provisions of 38 C.F.R. § 3.816(f).  If the benefits sought on appeal are not granted to the Appellant's satisfaction, the Appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

